     Case: 3:19-cr-00019-wmc Document #: 28 Filed: 04/03/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                                                        .    ,.
                                                                            ··.,     :•,-., .   .,   ..        ·,       I • '•   ~   "   ~

                                                                                   - ,...   '' "          ~
                                                                                                          ,,        .


UNITED STATES OF AMERICA                               SUPERSEDING INDICTMENT

             V.                                   Case No.    19-cr-00019-wmc
                                                             18 U.S.C. §2251(a)
BRYAN ROGERS,                                                18 U.S.C. §1001(a)(2)
                                                             18 U.S.C. §2423(a)
                           Defendant.


THE GRAND JURY CHARGES:

                                      COUNTl

      Beginning on or about December 24, 2018, and continuing through on or about

January 13, 2019, in the Western District of Wisconsin and elsewhere, the defendant,

                                  BRYAN ROGERS,

knowingly and intentionally persuaded, induced, and coerced a minor, KV #1, to

engage in sexually explicit conduct for the purpose of producing a visual depiction of

such conduct, and such visual depiction was transported in interstate commerce

from Tennessee to Wisconsin.

      (In violation of Title 18, United States Code, Section 2251(a)).

                                      COUNT2

      On or about January 31, 2019, in the Western District of Wisconsin, in a matter

within the jurisdiction of the executive branch of the government of the United
     Case: 3:19-cr-00019-wmc Document #: 28 Filed: 04/03/19 Page 2 of 3




States, namely, the FBI and the United States Attorney's Office for the Western

District of Wisconsin, the defendant,

                                   BRYAN ROGERS,

knowingly and willfully made materially false statements to an FBI Special Agent

during an interview, wherein the defendant told the agent that: (1) he communicated

with KV #1 using only Roblox and Facebook; (2) he did not drive to Tennessee to get

KV #1; (3) he last visited Tennessee in 2010; and (4) KV #1 was not at his residence in

Madison, Wisconsin. In fact, the defendant knew these statements were false at the

time he was interviewed by the FBI.

       (In violation of Title 18, United States Code, Section 1001(a)(2)).

                                        COUNT3

       On or about January 14, 2019, in the Western District of Wisconsin and

elsewhere, the defendant,

                                   BRYAN ROGERS,

knowingly transported KV #1, an individual who had not attained the age of 18

years, in interstate commerce from Tennessee to Wisconsin, with the intent that KV

#1 engage in sexual activity for which any person can be charged with a criminal

offense, namely, Sexual Assault of a Child, which is a criminal offense under

Wisconsin Code § 948.02.

       (In violation of Title 18, United States Code, Section 2423(a)).




                                            2
     Case: 3:19-cr-00019-wmc Document #: 28 Filed: 04/03/19 Page 3 of 3




                                      COUNT4

      On or about January 28, 2019, in the Western District of Wisconsin and

elsewhere, the defendant,

                                  BRYAN ROGERS,

knowingly transported KV #1, an individual who had not attained the age of 18

years, in interstate commerce from Missouri to Wisconsin, with the intent that KV #1

engage in sexual activity for which any person can be charged with a criminal

offense, namely, Sexual Assault of a Child, which is a criminal offense under

Wisconsin Code § 948.02.

      (In violation of Title 18, United States Code, Section 2423(a)).



                                         ATRUE:BILL

                                        ~----
                                         Indictment returned:     4fa I-:Z<!J /9




                                           3
